Citation Nr: 1540123	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  Jurisdiction now lies with the Salt Lake City, Utah RO.  

In February 2015, the Board granted service connection for PTSD and denied an acquired psychiatric disorder other than PTSD.  

The Veteran appealed the denial of service connection for an acquired psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand, the parties requested that the Court vacate the portion of the Board's decision that denied the claim of service connection for an acquired psychiatric disorder, other than PTSD.   

In an August 2015 Order, the Court vacated the Board's February 2015 decision of entitlement to service connection for an acquired psychiatric disorder other than PTSD and remanded the matter for further consideration and instructions consistent with the August 2015 Joint Motion for Partial Remand.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary in this case.  

The Board denied service connection for an acquired psychiatric disorder other than PTSD.  The Veteran asserted that his depression and schizophrenia were a result of his service, as it was due to his PTSD.  

No examination or opinion has clearly addressed whether the Veteran's diagnosed schizophrenia and/or depression is caused by his service-connected PTSD disability and/or that his schizophrenia and/or depression has been aggravated by the service-connected PTSD disability.  This must be addressed prior to final adjudication of the claim.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310(a)(b) . 

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS claims file was last updated by the AOJ.  Specifically, the AOJ should ascertain from the Veteran if he has been evaluated by a private physician regarding his acquired psychiatric disorder other than PTSD, and if so, after a release of information form has been received from the Veteran, those records, if they exist, should be obtained and associated with the claims folder.  
 
2.  Following completion of the above, the Veteran should be afforded an appropriate VA psychiatric examination.  The VBMS claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder other than PTSD is proximately due to or the result of the Veteran's service-connected PTSD disability, or has been aggravated by his service-connected PTSD disability   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




